Title: From Thomas Jefferson to George Blake, 18 November 1808
From: Jefferson, Thomas
To: Blake, George


                  
                     Sir 
                     
                     Washington Nov. 18. 08.
                  
                  I enclose you the petition of Paul H. Shippey in the state prison of Massachusets under sentence for forgery, with the papers forwarded to me in support of it; and I ask the favor of your opinion and that of the judges who sat on his trial, whether in consideration of the portion of the punishment already suffered, of his conduct since the sentence, of the dispositions he manifests, or of any other circumstances, they and you may think proper to recommend him as a fit object for the remission of the residue of his sentence. Accept my salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               